In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1035V
                                      Filed: May 18, 2016
                                        UNPUBLISHED

****************************
ANGELINE OLDFIELD,                     *
                                       *
                   Petitioner,         *    Damages Decision Based on
v.                                     *    Stipulation; Trivalent Influenza Vaccine;
                                       *    Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *    Administration (“SIRVA”); Special
AND HUMAN SERVICES,                    *    Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Elizabeth Muldowney, Rawls, McNelis & Mitchell, P.C., Richmond, VA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 17, 2015, Angeline Oldfield (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered “debilitating pain and restricted range of motion in her left shoulder and arm,
which was ‘caused-in-fact’” by the trivalent influenza (“flu”) vaccine she received on
October 7, 2013. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On December 7, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her shoulder injury. On May 18, 2016, respondent filed a
joint stipulation by the parties stipulating that petitioner should be awarded $92,500.00.
Stipulation at ¶ 9. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the stipulation.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Stipulation, the undersigned
awards petitioner a lump sum payment of $92,500.00 in the form of a check
payable to petitioner, Angeline Oldfield. This amount represents compensation for
all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
Case 1:15-vv-01035-UNJ Document 28 Filed 05/18/16 Page 1 of 5
Case 1:15-vv-01035-UNJ Document 28 Filed 05/18/16 Page 2 of 5
Case 1:15-vv-01035-UNJ Document 28 Filed 05/18/16 Page 3 of 5
Case 1:15-vv-01035-UNJ Document 28 Filed 05/18/16 Page 4 of 5
Case 1:15-vv-01035-UNJ Document 28 Filed 05/18/16 Page 5 of 5